Mr. Justice Craig delivered the opinion of the Court: • Miner N. Knowlton, who claimed to own title to Nos. 18, 20 and 22 Winthrop Place, Chicago, entered into a contract with Anna Hanbury to exchange the property for twenty-seven vacant lots at Clarendon Hills, Massachusetts. The legal title to the Chicago property appeared to have been in the name of Knowlton, but his sister, Emily Hoyt, was the real owner. The Chicago property was transferred subject to an incumbrance on No. 22 of $1800, and the lots at Clarendon Hills were transferred subject to an incumbrance of $1000. Some time after the exchange of the property, Lyman Baird, who was named in the deed of trust on No. 22 as trustee, advertised the property for sale, and Anna Hanbury, on the 8th day of February, 1883, filed her bill to enjoin the sale. Lyman Baird, Knowlton, and Emily Hoyt were all made parties to the bill. The complainant alleged in her bill, that in the trade Knowlton had agreed to pay all interest on the note named in the deed of trust which had accrued prior to October 1, 1882, and that after that date the rate of interest was agreed to be changed from nine to eight per cent. The balance of the incumbrance complainant offered to pay. The defendants answered, denying every material allegation of ■ the bill, and defendant, Knowlton, filed a cross-bill, in which he set up, in substance, that complainant in the ’bill, Anna Hanbury, by fraud and false representations respecting the character, value, location and price paid for the Clarendon Hills property, procured the sum of $500 in cash and the execution of said contract and deeds, thereby acquiring title. deeds and the possession of property renting for $1320 per annum, and worth at least $12,00Q, subject .to the $1800 incumbrance only on No. 22, for said twenty-seven vacant lots, incumbered for $1000, but not worth the incumbrance; that he relied upon said representations, and believed them to be true, and made the exchange without seeing the Clarendon Hills property, but shortly afterwards, upon inspection, he found that he had been victimized, and defrauded to the extent of $12,000, or more. The cross-bill contained a prayer that the contract, and. all deeds made thereunder, might be canceled, and that Anna Hanbury might be compelled to account for rents, etc. To the cross-bill Anna Han-bury filed a plea of former recovery in bar of the matters set .up in the cross-bill. In the plea it was averred that a certain cause had been determined in the United States Circuit Court for the Northern District of Illinois, wherein Emily Hoyt was complainant, and Knowlton, Hanbury, and others, defendants. The plea sets out copies of the pleadings in said cause as exhibits, and in substance avers that the subject matter of Knowlton’s cross-bill and the prayer for relief, as against Hanbury, is the same as the subject matter and prayer for relief in the bill interposed by Emily Hoyt in the United States Circuit Court. It is also alleged and set up -in the plea that the bill in the United States Circuit Court, on the hearing, was dismissed for want of equity, and that the decision is conclusive'of the matters .relied* upon.here. After the filipg of the plea the cause was set down for hearing, and on the hearing the court sustained the plea and dismissed the cross-bill. On the original bill the court found that Emily Hoyt, sister of Knowlton, was the holder of the note’ for $1800, secured by deed of trust, and decreed the payment of the note, and interest from June 25, 1881, to February 81, 1583, and that the note and trust deed be surrendered to the clerk of the court to be canceled. The court also found that Knowlton was indebted to Hanbury in the sum of $307.55, but this amount was not decreed to be paid, but Hanbury was left free to sue at law to recover said sum. Emily Hoyt, the holder of the note, acquiesced in the decree, but Knowlton' appealed. Several alleged erroneous rulings of-the Superior Court are relied upon to reverse the decree,—first, in refusing to hear evidence of appellant in support of his cross-bill. Under the pleadings the evidence was not admissible. A plea of former adjudication was interposed by the complainant to' the matters set up in the cross-bill. Appellant did not reply to the plea. The truth of the facts therein alleged \?as admitted, and the only question for the court to determine W’as, whether those facts set up in the plea constituted.a bar to a recovery on behalf of appellant. Hence the offered evidence, had no bearing whatever on the question presented by the pleadings for the determination of the court. 1 Barbour’s Ch. Pr. 120; Rhode Island v. Moss, 14 Pet. 210; Story’s Eq. Pi. sec. 697. Second—The court erred in dismissing the. cross-bill of appellant. If the matters in litigation in the case in the Circuit Court of the United States for the Northern District of Illinois were the same as those set up in the cross-bill, and between the same parties, it is clear .that the decree rendered in that court- must be held conclusive of the matters set up by appellant in the cross-bill. (Peterson v. Nehf, 80 Ill. 25.) In Story’s Equity Jurisprudence, see. 1523, it is said: “A former decree in a suit in equity between the same parties and for the same subject matter is also a good defence in .equity, even although it be a decree merely dismissing the bill, if the dismissal is not expressed to be without prejudice.” The law very properly gives every man a day in court, but litigation ought not to be encouraged, and when a matter has once been litigated and decided by a court of competent jurisdiction, that matter can not again be brought into litigation between the same parties, but the judgment or decree first rendered will be held conclusive between the parties. Here the plea interposed by Anna Hanbury clearly shows that the matters and things set up and relied, upon by Knowlton in his cross-bill and his prayer for relief, as against her, are substantially the same matters and things set up and relied upon by Emily Hoyt in her bill which was filed and passed upon in the Circuit Court of the United States. The appellant by his cross-bill makes the same case, and relies upon substantially the same grounds for relief, in this suit, as Emily Hoyt made in behalf of Knowlton in the Federal court. The main object of the bill in the Federal court was to rescind the trade which had been made between Knowlton and Anna Hanbury, on the ground of fraud. As we understand the cross-bill in this ease, its object is the same, and based upon the same grounds. In the case in the Federal court, Knowlton, .Hoyt and Hanbury were all properly, before the court, as they are here, and we perceive no tangible ground whatever upon which it can be held that the former decree is not a bar to a recovery here in' the case made or attempted to be made by the cross-bill. It is also claimed that the court erred in reforming the written contract between the parties. Upon an examination of the decree we do not understand that this was done. On the other hand, the decree leaves the contracts as they were made by the parties. Other questions of minor importance have been argued, but we perceive no substantial error in the record, and it will not be necessary to consider thQse questions. The decree of the Superior Court will be affirmed. Decree affirmed. Soholfield, J., and Mulkey, C. J., dissenting.